Citation Nr: 1029857	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in August 2007 and April 2009.  This 
matter was originally on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In July 2006, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge. A transcript of that 
hearing is of record.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2009) for erectile dysfunction 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's erectile dysfunction is not related to active 
service or to service-connected disability.


CONCLUSION OF LAW

The Veteran's erectile dysfunction was not incurred in or 
aggravated by service and is not causally related to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC) requested VA treatment records pertaining 
to treatment for erectile dysfunction/impotence from July 1966 to 
the present.  Pursuant to the Board's April 2009 Remand, the AMC 
obtained legible copies of treatment records dated June 1993 to 
March 2006.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's August 2007 and April 
2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2003, October 2004, March 
2006, and August 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and identified VA medical 
treatment records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has 
identified no private medical records that he wished for VA to 
obtain on his behalf.  There is no indication in the record that 
any additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in October 2003 and October 2008.  38 
C.F.R. § 3.159(c)(4).  Both VA examiners addressed the etiology 
of the Veteran's erectile dysfunction in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  The October 2003 and October 2008 VA 
examination reports are thorough and adequate upon which to base 
a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
erectile dysfunction is factually shown during service.  The 
Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of erectile dysfunction or impotence during service.  
On the clinical examination for separation from service, the 
Veteran's genitourinary system was evaluated as normal.  Thus, 
there is no medical evidence that shows that the Veteran suffered 
from erectile dysfunction or impotence during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  At the August 2006 travel board 
hearing, the Veteran testified that as a young man he could never 
get a full erection, only three-fourths, but then a 
catheterization performed sometime around 1974 "put me down to 
a, just like an old man[]."  In light of the lack of any 
relevant history reported between the Veteran's date of discharge 
in 1970 and the date of symptomatology in 1974, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists and 
that the current disability was either caused by or aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Service connection has 
been established for infectious hepatitis, prostatitis, and post-
operative left arm scar.

In this case, the appellant clearly has erectile dysfunction.  
The remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever related this condition 
to the appellant's military service or to service-connected 
disability.  The Veteran underwent VA examination in October 
2003.  The examiner noted that review of the claims file showed 
that the Veteran was treated for chancroid and gonococcal 
urethritis in March 1965, for probable lymphogranuloma venereum 
in June 1965, and gonococcal urethritis in October 1965.  The 
examiner noted that the Veteran has had two children.  

The Veteran complained of complete erectile dysfunction and noted 
that he had taken Viagra in the past which helped some but not 
complete erectile restoration.  Physical examination demonstrated 
normal male circumcised phallus, bilaterally descended testes, no 
masses appreciated I the scrotum, no tenderness to palpation 
noted over the groin.  Impression was erectile dysfunction.

The examiner opined that is was less likely than not that the 
Veteran's erectile dysfunction was a complication of his 
treatments for sexually transmitted diseases.  The examiner 
explained that erectile dysfunction occurred in approximately 50 
percent of males in the fifth decade of life.  The examiner noted 
that the Veteran's hypertension, which is a known aggravator of 
erectile dysfunction, and his history of dysthymia, have likely 
aggravated this condition to the current state of complete 
erectile dysfunction and that it was at least as likely as not 
that the erectile dysfunction was a complication of age and other 
medical conditions beyond his military experiences.

The Veteran underwent VA examination in August 2008.  The 
examiner, Dr. Berg, stated that from May to September 1965, the 
Veteran was treated for GC and chancroid on numerous occasions, 
that an October 1966 hospital summary indicates numerous STD 
infections treated, occasional urethral discharge.  In May 1997, 
the Veteran's testosterone level was below normal limits, 3.0 
(5.5-8.0) and impotence was diagnosed with greater than five 
years of organic etiology.  MUSE procedure was performed with 
poor results.  The Veteran refused referral to urologist.  A June 
1999 note indicates treated numerous times for STDs while in 
service and that Veteran complains of painful ejaculation, 
decreased semen, decreased sex drive, was evaluated by private 
doctor who told the Veteran impotency was of psych origin.  
Impotence was diagnosed as psych versus organic etiology.

The Veteran reported that his erectile dysfunction began in the 
1970s (January 27, 1978) when he was seen at VA for treatment for 
prostatitis.  The Veteran reported "a nurse ran a catheter up me 
and I have not been able to have an erection since that time."  
The examiner noted that the Veteran was seen by a private doctor 
who administered testosterone injections which did not result in 
any erections, that the Veteran has achieved partial erections at 
times but unable to have sexual intercourse or ejaculate, and 
that the Veteran reported trying Viagra but was still unable to 
achieve an erection.

Physical examination demonstration no CVAT; circumcised adult 
male; penis slightly deformed with curvature to the right; testes 
descended.  The examiner diagnosed erectile dysfunction and noted 
that the Veteran had fathered three children since discharge from 
service which makes erectile dysfunction impossible until his 
last child was bone in 1974.  The Veteran stated that he has been 
unable to have an erection since January 1978 secondary to an 
injury at VA facility.  The examiner noted that there was no 
medical evidence that any service related problems resulted in 
erectile dysfunction.  Testosterone levels were below normal in 
May 1997 which would indicate an organic cause of erectile 
dysfunction, but in November 2004, his levels were normal which 
would indicate a non-organic etiology.  

Thus, the record is absent evidence of in-service incurrence of a 
chronic disease or injury responsible for the Veteran's erectile 
dysfunction, evidence of continuity of symptomatology, and 
medical evidence of a nexus between service and currently 
diagnosed erectile dysfunction and between a service-connected 
disability and currently diagnosed erectile dysfunction. 

Although the Veteran contends that his erectile dysfunction is 
related to his service or to service-connected disability, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for erectile dysfunction is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


